DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21 – 41 are pending.  Claims 1 – 20 were cancelled. Claims 21 – 41 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 26, 28 – 32, 35, 36, and 38 – 41 are rejected under 35 U.S.C. 103 as being unpatentable over Couillaud et al., US 2015/0351847 (hereinafter 'Couillaud') in US 2005/0033124 (hereinafter 'Kelly') in view of Medina et al., US 2012/0029304 (hereinafter 'Medina').

Regarding claim 21: Couillaud teaches a system for arranging and controlling multiple medical devices, such as infusion pumps ([0001 – 0003, Fig 1]), comprising: 
at least one processor ([0042, Fig 1]: control device 8); and 
a memory, wherein the at least one processor and the memory are configured to perform operations ([0044, Fig 1]: discloses an infusion management program running as a “control tool” on control device 8) comprising: 
		receiving, by the at least one processor, an indication of a presence of [an] infusion pump at a mounting seat, the mounting seat secured to a backplane ([0045 – 0051, Figs 1 and 2]: discloses a set of three racks, where each rack can support up to four infusion pumps.  Each pump is attached to an interface 101 -104, which are interpreted as equivalent to a set of mounting seats.  Input port 109 connects to a set of electrical circuits 141-144 and then to output port 110, forming a backplane for the electrical connection of the infusion pumps.   The infusion pumps communicate their presence to the control device 8 using internal identification means 14, via the interfaces 101-104 and electrical circuits 141-144);
		transmitting, by the at least one processor to the infusion pump coupled to the backplane, a message representative of a request to provide operational parameters related to the infusion pump ([0044, 0045, Fig. 1]: discloses the control of the operational parameters of each infusion pump attached to the system); 

		determining, by the at least one processor and based on the operational parameters, a status of the infusion pump ([0044]: discloses the ability of the control device 8 to monitor the operation of the infusion pumps, and generate alarms if an error is detected). 

Couillaud is silent with respect to 
	a proximity sensor coupled to a mounting seat configured to hold therein an infusion pump, 
an indication of a presence of the infusion pump at the mounting seat, 
an inductive backplane having an inductive transmitter; and 
	transmitting, by the at least one processor and via the inductive transmitter to the infusion pump having an inductive receiver and coupled to the inductive backplane by coupling of the inductive receiver and the inductive transmitter, a message representative of a request to provide operational parameters related to the infusion pump; and 
receiving, from the inductive transmitter, the operational parameters related to the infusion pump.

Kelly teaches a docking station usable with portable infusion pumps ([0010]) that includes 

an inductive backplane having an inductive transmitter ([0011]: discloses the use of inductive coupling to supply power from docking station 10 to device 20, using the power couplers 15 and 39, where power coupler 15 is interpreted as an inductive transmitter); and 
	transmitting, by the at least one processor to the infusion pump, a message representative of a request to provide operational parameters related to the infusion pump ([0016]: discloses the transfer of configuration information between the docking station 10 and the portable device 20 after the device has been docked into the docking station).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly to provide power to the medical device using an inductive power coupler to support transfer of patient care equipment from one equipment rack to another while maintaining a more sterile environment, without the need for electrical connectors such as plugs and sockets. 


an inductive backplane having an inductive transmitter ([0119, 0120]: discloses the use of inductive power to supply power to a module in the system); and 3
	transmitting, by the at least one processor and via the inductive transmitter to the infusion pump having an inductive receiver and coupled to the inductive backplane by coupling of the inductive receiver and the inductive transmitter, a message representative of a request to provide operational parameters ([0119, 0120]: discloses the use of inductive coupling for communicating information between modules); and 
receiving, from the inductive transmitter, the operational parameters ([0130]: discloses acquiring various settings of a monitoring module within the system).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina to incorporate the transfer of operational information over an inductive link, which would preserve the sterility of the portable module, avoiding the need for electrical connectors such as plugs and sockets to transfer data signals between the equipment rack and the infusion pumps.  

Regarding claim 22: Couillaud in view of Kelly in view of Medina teaches the system of claim 21, as discussed above.
Couillaud is silent with respect to wherein 


Kelly teaches a docking station usable with portable infusion pumps ([0010]) that includes wherein 
transmitting the message to the infusion pump is based on receiving the indication of the presence of the infusion pump at the mounting seat ([0016]: discloses the transfer of configuration information between the docking station 10 and the portable device 20 after the device has been docked into the docking station).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly to acquire operational information from a newly attached infusion pump to allow the system to properly control the infusion pump.

Regarding claim 25: Couillaud in view of Kelly in view of Medina teaches the system of claim 21, as discussed above, wherein the operational parameters comprise parameters related to operation of the infusion pump (Couillaud: [0044]: discloses monitoring the operation of the infusions pumps that are attached to the racks provided by the system). 

Regarding claim 26: Couillaud in view of Kelly in view of Medina teaches the system of claim 25, as discussed above, wherein the parameters related to operation of the 

Regarding claim 28: Couillaud in view of Kelly in view of Medina teaches the system of claim 21, as discussed above, wherein the inductive backplane comprises a plurality of mounting seats, the plurality of mounting seats including the mounting seat at which the infusion pump is located and other mounting seats, the other mounting seats configured to hold other medical device modules (Couillaud: [0045 – 0051, Figs 1 and 2]: discloses a set of three racks, where each rack can support up to four infusion pumps.  Each pump is attached to an interface 101 – 104, which are interpreted as equivalent to a set of mounting seats).

Regarding claim 29: Couillaud in view of Kelly in view of Medina teaches the system of claim 21, as discussed above, wherein the system includes the infusion pump (Couillaud: [0037]: discloses the use of infusion pumps as part of the system).

Regarding claim 30: Couillaud in view of Kelly in view of Medina teaches the system of claim 21, as discussed above, wherein the operations further comprise: receiving, by the at least one processor and from a remote application server, the request to provide the operational parameters related to the infusion pump (Couillaud: [0039, 0040, Fig 1]: discloses a hospital management system that is in communication with the control 

Regarding claim 31: Couillaud teaches a method for arranging and controlling multiple medical devices, such as infusion pumps ([0001 – 0003, Fig 1]), comprising: 
 receiving, by at least one processor, an indication of a presence of the infusion pump at the mounting seat, the mounting seat secured to a backplane ([0045 – 0051, Figs 1 and 2]: discloses a set of three racks, where each rack can support up to four infusion pumps.  Each pump is attached to an interface 101 -104, which are interpreted as equivalent to a set of mounting seats.  Input port 109 connects to a set of electrical circuits 141-144 and then to output port 110, forming a backplane for the electrical connection of the infusion pumps.   The infusion pumps communicate their presence to the control device 8 using internal identification means 14, via the interfaces 101-104 and electrical circuits 141-144);
transmitting, by the at least one processor to the infusion pump, a message representative of a request to provide operational parameters related to the infusion pump ([0044, 0045, Fig. 1]: discloses the control of the operational parameters of each infusion pump attached to the system); 
receiving, by the at least one processor, the operational parameters related to the infusion pump ([0050]: discloses receiving information identifying the interface each infusion pump is connected to); and 
determining, by the at least one processor and based on the operational parameters, a status of the infusion pump ([0044]: discloses the ability of the control 

Couillaud is silent with respect to 
a proximity sensor coupled to a mounting seat configured to hold therein an infusion pump;
an indication of a presence of the infusion pump at the mounting seat;
an inductive backplane having an inductive transmitter; and 
transmitting, by the at least one processor and via the inductive transmitter to the infusion pump having an inductive receiver and coupled to the inductive backplane by coupling of the inductive receiver and the inductive transmitter, a message representative of a request to provide operational parameters related to the infusion pump; 
receiving, from the inductive transmitter, the operational parameters related to the infusion pump. 

Kelly teaches a docking station usable with portable infusion pumps ([0010]) that includes 
receiving, from a proximity sensor coupled to a mounting seat configured to hold therein an infusion pump, an indication of a presence of the infusion pump at the mounting seat ([0013, 0014, Fig 1]: discloses detection of device 20 (which can be an infusion pump) by the docking station 10 using the electrical load detected as power is supplied to the power coupler 15), 

	transmitting, by the at least one processor to the infusion pump, a message representative of a request to provide operational parameters related to the infusion pump ([0016]: discloses the transfer of configuration information between the docking station 10 and the portable device 20 after the device has been docked into the docking station).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly to provide power to the medical device using an inductive power coupler to support transfer of patient care equipment from one equipment rack to another while maintaining a more sterile environment, without the need for electrical connectors such as plugs and sockets. 

Medina teaches a patient monitoring system that comprises a set of modules connected together ([0089 – 0094, Figs 4 – 10]) that includes 
an inductive backplane having an inductive transmitter ([0119, 0120]: discloses the use of inductive power to supply power to a module in the system); and 3
	transmitting, by the at least one processor and via the inductive transmitter to the infusion pump having an inductive receiver and coupled to the inductive backplane by 
receiving, from the inductive transmitter, the operational parameters ([0130]: discloses acquiring various settings of a monitoring module within the system).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina to incorporate the transfer of operational information over an inductive link, which would preserve the sterility of the portable module, avoiding the need for electrical connectors such as plugs and sockets to transfer data signals between the equipment rack and the infusion pumps.  

Regarding claim 32: Couillaud in view of Kelly in view of Medina teaches the method of claim 31, as discussed above.
Couillaud is silent with respect to wherein 
transmitting the message to the infusion pump is based on receiving the indication of the presence of the infusion pump at the mounting seat. 

Kelly teaches a docking station usable with portable infusion pumps ([0010]) that includes wherein 
transmitting the message to the infusion pump is based on receiving the indication of the presence of the infusion pump at the mounting seat ([0016]: discloses 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly to acquire operational information from a newly attached infusion pump to allow the system to properly control the infusion pump.

Regarding claim 35: Couillaud in view of Kelly in view of Medina teaches the method of claim 31, as discussed above, wherein the operational parameters comprise parameters related to operation of the infusion pump (Couillaud: [0044]: discloses monitoring the operation of the infusions pumps that are attached to the racks provided by the system).

Regarding claim 36: Couillaud in view of Kelly in view of Medina teaches the method of claim 35, as discussed above, wherein the parameters related to operation of the infusion pump comprise one or more of pressure and infusion rate (Couillaud: [0044]: discloses monitoring the operation of the infusion rate or the infusion dose being provided by the infusions pumps that are attached to the racks provided by the system).

Regarding claim 38: Couillaud in view of Kelly in view of Medina teaches the method of claim 31, as discussed above, wherein the inductive backplane comprises a plurality of mounting seats, the plurality of mounting seats including the mounting seat at which the 

Regarding claim 39: Couillaud in view of Kelly in view of Medina teaches the method of claim 31, as discussed above, wherein the at least one processor and the infusion pump are included in a medical device system (Couillaud: [0037]: discloses the use of infusion pumps as part of the system).

Regarding claim 40: Couillaud in view of Kelly in view of Medina teaches the method of claim 31, as discussed above, further comprising: 
	 receiving, by the at least one processor and from a remote application server, the request to provide the operational parameters related to the infusion pump (Couillaud: [0039, 0040, Fig 1]: discloses a hospital management system that is in communication with the control device 8, where the hospital management system is interpreted as equivalent to a remote application server).

Regarding claim 41: Couillaud teaches a non-transitory computer-readable medium containing instructions to configure a processor to perform operations for arranging and controlling multiple medical devices, such as infusion pumps ([0001 – 0003, Fig 1]), comprising: 

transmitting, by the processor to the infusion pump, a message representative of a request to provide operational parameters related to the infusion pump ([0044, 0045, Fig. 1]: discloses the control of the operational parameters of each infusion pump attached to the system); 
receiving, by the processor, the operational parameters related to the infusion pump ([0050]: discloses receiving information identifying the interface each infusion pump is connected to); and 
determining, by the processor and based on the operational parameters, a status of the infusion pump ([0044]: discloses the ability of the control device 8 to monitor the operation of the infusion pumps, and generate alarms if an error is detected).. 

Couillaud is silent with respect to 
a proximity sensor coupled to a mounting seat configured to hold therein an infusion pump;

an inductive backplane having an inductive transmitter; and 
transmitting, by the at least one processor and via the inductive transmitter to the infusion pump having an inductive receiver and coupled to the inductive backplane by coupling of the inductive receiver and the inductive transmitter, a message representative of a request to provide operational parameters related to the infusion pump; 
receiving, from the inductive transmitter, the operational parameters related to the infusion pump. 

Kelly teaches a docking station usable with portable infusion pumps ([0010]) that includes 
receiving, from a proximity sensor coupled to a mounting seat configured to hold therein an infusion pump, an indication of a presence of the infusion pump at the mounting seat ([0013, 0014, Fig 1]: discloses detection of device 20 (which can be an infusion pump) by the docking station 10 using the electrical load detected as power is supplied to the power coupler 15), 
an inductive backplane having an inductive transmitter ([0011]: discloses the use of inductive coupling to supply power from docking station 10 to device 20, using the power couplers 15 and 39, where power coupler 15 is interpreted as an inductive transmitter); and 
	transmitting, by the at least one processor to the infusion pump, a message representative of a request to provide operational parameters related to the infusion 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly to provide power to the medical device using an inductive power coupler to support transfer of patient care equipment from one equipment rack to another while maintaining a more sterile environment, without the need for electrical connectors such as plugs and sockets. 

Medina teaches a patient monitoring system that comprises a set of modules connected together ([0089 – 0094, Figs 4 – 10]) that includes 
an inductive backplane having an inductive transmitter ([0119, 0120]: discloses the use of inductive power to supply power to a module in the system); and 3
	transmitting, by the at least one processor and via the inductive transmitter to the infusion pump having an inductive receiver and coupled to the inductive backplane by coupling of the inductive receiver and the inductive transmitter, a message representative of a request to provide operational parameters ([0119, 0120]: discloses the use of inductive coupling for communicating information between modules); and 
receiving, from the inductive transmitter, the operational parameters ([0130]: discloses acquiring various settings of a monitoring module within the system).

.  


Claims 23, 24, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Couillaud in view of Kelly in view of Medina in view of Ganem et al., US 2012/0139355 (hereinafter 'Ganem').

Regarding claim 23: Couillaud in view of Kelly in view of Medina teaches the system of claim 21, as discussed above.
 Couillaud in view of Kelly in view of Medina is silent with respect to wherein 
the operational parameters comprise parameters from the inductive receiver of the infusion pump. 

Ganem teaches a system of powering medical devices using wireless, inductive power transfers ([0018 – 0020]) that includes 
the operational parameters comprise parameters from the inductive receiver of the medical device ([0103]: discloses acquiring a measurement of the input impedance of the wireless energy transfer circuitry to improve system operations).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina in view of Ganem to enable changing parameters of the wireless energy transfer circuit to provide power to the medical device more efficiently, with less power lost, as the environment surrounding the device changes.

Regarding claim 24: Couillaud in view of Kelly in view of Medina in view of Ganem teaches the system of claim 23, as discussed above.
Couillaud in view of Kelly in view of Medina is silent with respect to wherein 
the parameters from the inductive receiver comprise one or more of a link efficiency, an input voltage, an input current, an output power, and a temperature. 

Ganem teaches a system of powering medical devices using wireless, inductive power transfers ([0018 – 0020]) that includes 
the parameters from the inductive receiver comprise one or more of a link efficiency, an input voltage, an input current, an output power, and a temperature ([0104]: discloses acquiring a measurement of the current and the voltage provided to the wireless energy transfer circuitry)..

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina in view of Ganem to enable changing parameters of the wireless energy 

Regarding claim 33: Couillaud in view of Kelly in view of Medina teaches the method of claim 31, as discussed above.
Couillaud in view of Kelly in view of Medina is silent with respect to wherein 
the operational parameters comprise parameters from the inductive receiver of the infusion pump. 

Ganem teaches a system of powering medical devices using wireless, inductive power transfers ([0018 – 0020]) that includes 
the operational parameters comprise parameters from the inductive receiver of the medical device ([0103]: discloses acquiring a measurement of the input impedance of the wireless energy transfer circuitry to improve system operations).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina in view of Ganem to enable changing parameters of the wireless energy transfer circuit to provide power to the medical device more efficiently., with less power lost, as the environment surrounding the device changes.

Regarding claim 34: Couillaud in view of Kelly in view of Medina in view of Ganem teaches the method of claim 33, as discussed above.

the parameters from the inductive receiver comprise one or more of a link efficiency, an input voltage, an input current, an output power, and a temperature. 

Ganem teaches a system of powering medical devices using wireless, inductive power transfers ([0018 – 0020]) that includes 
the parameters from the inductive receiver comprise one or more of a link efficiency, an input voltage, an input current, an output power, and a temperature ([0104]: discloses acquiring a measurement of the current and the voltage provided to the wireless energy transfer circuitry)..

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina in view of Ganem to enable changing parameters of the wireless energy transfer circuit to provide power to the medical device more efficiently, with less power lost, as the environment surrounding the device changes.


Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Couillaud in view of Kelly in view of Medina in view of Medema, et al. US 2003/0025602 (hereinafter ‘Medema’).
Regarding claim 27: Couillaud in view of Kelly in view of Medina teaches the system of claim 21, as discussed above.

verifying, by the at least one processor, that the infusion pump is not being used to treat a patient, the verifying occurring prior to transmitting the message. 

Medema teaches
verifying, by the at least one processor, that the infusion pump is not being used to treat a patient, the verifying occurring prior to transmitting the message ([0037, 0048]: discloses acquiring status/condition information of the medical device 12 before the medical device is activated (turned on), where the Examiner interprets that activation of the device is for the purpose of treating a patient).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina to remotely monitor the operating condition of medical equipment, and determine if the equipment is being operated properly, or if the equipment is in need of maintenance, as known in the art.

Regarding claim 37: Couillaud in view of Kelly in view of Medina teaches the method of claim 31, as discussed above.
Couillaud in view of Kelly in view of Medina is silent with respect to further comprising: 
verifying, by the at least one processor, that the infusion pump is not being used to treat a patient, the verifying occurring prior to transmitting the message. 

Medema teaches
verifying, by the at least one processor, that the infusion pump is not being used to treat a patient, the verifying occurring prior to transmitting the message ([0037, 0048]: discloses acquiring status/condition information of the medical device 12 before the medical device is activated (turned on), where the Examiner interprets that activation of the device is for the purpose of treating a patient).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Couillaud in view of Kelly in view of Medina to remotely monitor the operating condition of medical equipment, and determine if the equipment is being operated properly, or if the equipment is in need of maintenance, as known in the art.

Conclusion
Examiner has noted the art cited during the prosecution of the parent application in the attached PTO-892, but will not discuss these in detail, as they were previously discussed.  Please refer to the Office Actions in Application 14/256663 for discussions of the relevance of these U.S. Patent Documents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862